Citation Nr: 1728110	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-32 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an undiagnosed Gulf War illness, manifested by brucellosis.  

2.  Entitlement to service connection for an undiagnosed Gulf War illness, manifested by chronic fatigue syndrome (CFS).

3.  Entitlement to service connection for an undiagnosed Gulf War illness, manifested by irritable bowel syndrome (IBS). 

4.  Entitlement to service connection for episodic left knee tendinitis (left knee condition). 

5.  Entitlement to an initial evaluation in excess of 10 percent for residuals of recurrent left ankle sprains with degenerative changes (left ankle condition).  




ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1984 to June 1987 and April 1989 to March 1992.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011 and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs). 

The November 2011 rating decision denied service connection for brucellosis, CFS, and IBS.  The December 2013 rating decision denied service connection for left knee condition and granted service connection for left ankle condition with an evaluation of 10 percent disabling.

The issues of entitlement to service connection for left knee condition and entitlement to an initial evaluation in excess of 10 percent for left ankle condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is a Persian Gulf veteran.  See 38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. §§ 3.317(e)(1), 3.317(e)(2) (2016).

2.  The Veteran does not have and has never had: (1) an undiagnosed illness; (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; or (3) a diagnosable chronic multisymptom illness with a partially explained etiology.  See 38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. §§ 3.317(a)(1), 3.317(a)(2)(i), 3.317(a)(2)(ii), 3.317(a)(3), 3.317(b) (2016).

3.  The Veteran is not and has never been diagnosed with brucellosis, CFS, or IBS.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an undiagnosed Gulf War illness, manifested by brucellosis, have not been met on either a presumptive or direct basis.  See 38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

2.  The criteria for entitlement to service connection for an undiagnosed Gulf War illness, manifested by CFS, have not been met on either a presumptive or direct basis.  See 38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

3.  The criteria for entitlement to service connection for an undiagnosed Gulf War illness, manifested by IBS, have not been met on either a presumptive or direct basis.  See 38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran generally contends that he has undiagnosed Gulf War illnesses, manifested by brucellosis, CFS, and IBS, and caused by an environmental exposure during his Southwest Asia service.  The Board acknowledges that the Veteran is a Persian Gulf veteran based on his Southwest Asia service.  See 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. §§ 3.317(e)(1), 3.317(e)(2).  However, the Board finds that the Veteran does not currently have and has never had any objective indications of an undiagnosed or medically unexplained chronic multisymptom illness manifested by brucellosis, CFS, or IBS.  See 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. §§ 3.317(a)(1), 3.317(a)(2)(i), 3.317(a)(2)(ii), 3.317(a)(3), 3.317(b).  Further, the Board finds that the Veteran is not and has never been diagnosed with brucellosis, CFS, or IBS.  As such, the Veteran has not met the criteria for either presumptive or direct service connection for these claims.  See 38 U.S.C.A. §§ 1110, 1117, 1118, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317; Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service medical records are silent for diagnoses or treatment of brucellosis, CFS, IBS, or related symptoms.  

A February 2000 treatment record from Richmond VAMC noted the Veteran's enrollment in a Gulf War antibiotic study with subjective symptoms of "forgetfulness and fatigue."  However, this record did not indicate that the Veteran had any objective indications of an undiagnosed or medically unexplained chronic multisymptom illness.  

In February 2013, the Veteran was afforded a VA Gulf War General Medical Examination.  The examiner conducted an in-person examination and also reviewed the Veteran's electronic medical records and claims records.  The Veteran sought evaluation for an intestinal condition, PTSD, CFS, and an infectious disease.  The examiner documented the Veteran's reported symptoms (described below), but concluded that, after thoroughly examining the Veteran and his records and conducting objective testing, there was no diagnosis of brucellosis, CFS, or IBS.

Regarding the contended brucellosis, the Veteran reported that he was never diagnosed, but had heard of this possible Gulf War-related diagnosis from a relative.  The Veteran attributed his symptoms of intermittent night sweats, insomnia, fatigue, and joint pains to this disease.  The examiner noted that the Veteran's claim of brucellosis had never been medically evaluated.  The examiner further noted that neither in-service nor post-service medical records revealed a diagnosis of brucellosis.  Laboratory testing was conducted to rule out chronic infection, to include brucellosis antibody screen.  Brucella antibody testing was negative for recent and chronic (relapsing) infection.  Tuberculosis skin testing was also negative.

Regarding the contended CFS, the Veteran reported symptoms of fatigue (insomnia, difficulty falling asleep, anxiety, "bad memories", and feeling run down/tired) and associated symptoms of night sweats and joint pain.  The examiner noted that the Veteran had no history of fevers, medical evaluation for fevers of unknown origin, inflammatory arthropathy, or synovitis.  The examiner noted that the Veteran had never undergone a rheumatology evaluation or been diagnosed with CFS.  The examiner further noted that the Veteran had mechanical back pain, which was a disorder of known etiology and which was not opined as due to an environmental exposure in Southwest Asia.  Laboratory studies were performed to assess for any chronic medical illness to explain the Veteran's symptoms.  The examiner indicated that the Veteran did not have and has never had any findings, signs, or symptoms attributable to CFS.  The examiner could not diagnose CFS because the Veteran did not meet the CDC case definition diagnostic criteria.  The examiner opined that these symptoms may be related to the Veteran's psychological issues; the Board notes that a February 2013 VA mental health examiner attributed the Veteran's symptoms of anxiety, chronic sleep impairment, and relationship difficulties to mental health diagnoses (adjustment disorder with anxiety and personality disorder NOS). 

Regarding the contended IBS, the Veteran reported symptoms of intermittent, mid-abdominal discomfort ("grumbling" in his abdomen and occasional constipation).  The Veteran reported that, when he develops constipation, he drinks additional water.  The examiner noted no symptoms of: (1) episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition; (2) weight loss attributable to an intestinal condition; (3) malnutrition, serious complications or other general health effects attributable to the intestinal condition; (4) tumors or neoplasms; or (5) related scars.  The examiner noted that the Veteran had never undergone a gastrointestinal (GI) evaluation and had never been diagnosed with IBS or another functional GI/bowel condition.  The examiner also noted that the Veteran was offered a screening colonoscopy in 2012, but has not yet undergone one.  The examiner could not diagnose IBS because the Veteran did not meet the "ROME" criteria.  However, the examiner noted that the Veteran was diagnosed with mild intermittent constipation, which was a disorder of known etiology and which was not opined as due to an environmental exposure in Southwest Asia.  The examiner stated that the Veteran's occasional episodes of uncomplicated constipation were most likely related to his diet; the examiner advised the Veteran to make his diet more fibrous.  

The examiner noted the Veteran's contention that he had CFS, IBS, and brucellosis as presumptive Gulf War conditions; however, the examiner also noted that the Veteran admitted that he had never been diagnosed with any of these conditions.  The examiner also noted that the Veteran's VA medical record failed to demonstrate chronicity of these complaints, although he noted that the Veteran continued to be followed by psychiatry for adjustment disorder with insomnia.  The examiner indicated that the Veteran did not have any functional impact of additional signs and/or symptoms that may represent an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness.  
 
A January 2016 primary care note from West LA VAMC noted the Veteran's complaints of non-bloody diarrhea occurring 5 times per day, for the last 2 days.  The Veteran reported no nausea, vomiting, fever, chills, cough, congestion, or inciting factor.  The clinician assessed the symptoms as gastroenteritis and instructed the Veteran to eat a "brat" diet, take Pepto-Bismol, and practice hand hygiene.  

A May 2016 emergency department note from West LA VAMC recorded the Veteran's complaints of right-sided abdominal pain for the past 2 months, around the right lower quadrant near the umbilicus.  The Veteran reported that the pain usually came on after prolonged sitting, was relieved by standing up, was 9 out of 10 in intensity, was throbbing in nature, and had no association with food.  The Veteran reported no nausea, vomiting, diarrhea, constipation, melena, hematochezia, fevers, chills, skin rash or swelling at the site, or injury/trauma.  The Veteran also reported that he had been exercising his abdomen with sit-ups for the past 2 months.  The clinician opined that the Veteran's abdominal pain was most likely musculoskeletal in nature and associated with his exercises.  The clinician stated that he had no concern for appendicitis, gallstones, or abdominal aortic aneurysm based on the examination and history and instructed the Veteran to limit exercises and use warm compresses and over-the-counter NSAIDs as needed. 

In September 2016, the Veteran was afforded a VA Gulf War General Medical Examination.  The examiner conducted an in-person examination and also reviewed the Veteran's electronic medical records and claims records.  The examiner did not find any diagnosed illnesses without etiology, except for a skin disease.  The examiner indicated that the Veteran did not report any additional signs and/or symptoms that may represent an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness.  In pertinent part, the examiner opined that the Veteran did not have: (1) an undiagnosed illness; (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; or (3) a diagnosable chronic multisymptom illness with a partially explained etiology.  The examiner indicated that the physical exam was normal and that there was no functional impact of additional signs and/or symptoms that may represent an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness. 

In sum, the record reflects that the Veteran does not have and has never had: (1) an undiagnosed illness; (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; or (3) a diagnosable chronic multisymptom illness with a partially explained etiology.  As previously discussed, the Veteran's aforementioned symptoms were medically attributed to etiologies, including mental health diagnoses, mechanical back pain, mild intermittent constipation, and gastroenteritis.  Further, the record reflects that the Veteran is not and has never been diagnosed with brucellosis, CFS, or IBS; as such, he has no current disability for consideration of direct service connection.

The Board notes that, although the Veteran is competent to report his lay-observable symptoms, he is not competent to diagnose them or opine as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Veteran's contentions regarding diagnoses and nexus are of no probative value.  Additionally, the Board notes that: (1) there is no evidence that the February 2013 examiner, January 2016 physician, May 2016 physician, or September 2016 examiner were not competent or credible; and (2) their opinions were based on objective examinations of the Veteran and contained sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).  The competent medical evidence offering detailed, specialized determinations pertinent to the service connection criteria is the most probative evidence in evaluating the Veteran's symptoms.  Further, the Board finds that the medical evidence largely contemplated the Veteran's descriptions of symptoms.  As such, the aforementioned examiners'/physicians' reports and opinions are of high probative value.  

Based on the aforementioned, neither presumptive service connection due to an undiagnosed Gulf War illness nor direct service connection is warranted.  See 38 U.S.C.A. §§ 1110, 1117, 1118, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317; Combee, 34 F.3d at 1043; Shedden, 381 F.3d 1163.  Accordingly, the claims must be denied.


ORDER

Entitlement to service connection for an undiagnosed Gulf War illness, manifested by brucellosis, is denied.  

Entitlement to service connection for an undiagnosed Gulf War illness, manifested by CFS, is denied.

Entitlement to service connection for an undiagnosed Gulf War illness, manifested by IBS, is denied. 




REMAND

While the additional delay is regrettable, the Board finds that a remand is required to fairly decide the Veteran's claims.

Left Knee Condition

The Veteran seeks service connection for a left knee condition, generally contending that there is a nexus between it and an in-service injury of twisting it while stepping into a hole.  The Board finds that the Veteran has a current disability of episodic left knee tendinitis (left knee condition).  See May 2013 VA examination of the knees.  The Board further finds that the Veteran had an in-service injury of twisting his left knee while stepping into a hole.  See August 1991 service treatment record.  As such, the crux of the claim is whether his current left knee condition was at least as likely as not (50 percent or higher probability) caused or aggravated by his claimed in-service injury (nexus).  As the Board lacks a complete nexus opinion regarding this issue, further development is necessary. 

In a February 2013 Statement, the Veteran stated that he had knee, ankle, and back problems in service and that "the military made the problems worse."   

In an April 2013 release of information, the Veteran stated that a VA doctor at Martinsburg VAMC said, during a February 2013 appointment, that the Veteran "should file for the knee and ankle conditions that were service connected."  The Board notes that, while the Veteran is competent to relay information communicated to him by his physician, the physician is not competent to determine entitlement to service connection, as it is a legal, not medical, finding.  

In May 2013, the Veteran was afforded a VA examination of the knees.  The examiner conducted an in-person examination and indicated that he reviewed the claims file.  Regarding the left knee, the examiner diagnosed episodic left knee tendonitis.  The Veteran reported left knee symptoms as: (1) primarily soreness, with episodic pain on long use; (2) all-over pain, around 4 out of 10 on a pain scale; (3) occasional clicking; (4) occasional swelling; (5) occasional locking; (6) occasional giving way; (7) stiffness during long use and when weather cold/damp; and (8) flare-ups with functional impact (triggered by repetitive/hard physical work, occurring about 2 to 3 times per week, requiring periods of rest and inactivity for 2 to 3 minutes at a time, resulting in weakness or fatigue).  

The examiner noted the August 1991 service treatment record, documenting the Veteran's complaints of left knee pain after twisting his left knee while stepping in a hole.  The examiner noted that the diagnosis was possible patellofemoral syndrome (PFS) and that the Veteran was given Tylenol and exercise sheets.  The examiner noted that there was no further complaint of left knee pain until the 1992 separation exam, which listed "bad knees," and that this was unsupported by the results of a normal examination.  The examiner also noted that the Veteran did not mention left knee pain after service, until the VA examination.  

The examiner stated that there was no crepitus, no instability, range of motion (ROM) was full, and x-ray was normal.  The examiner concluded that there was insufficient evidence of nexus between his 1991 treatment and his left knee problems.  As such, the examiner opined that it was less likely than not that his current episodic left knee tendinitis was related to the treated condition in 1991 while in active service.  The examiner never opined as to whether the Veteran's episodic left knee tendinitis was at least as likely as not aggravated, beyond its natural progression, by active service.

A June 1987 service treatment record documented the Veteran's report of "pain in knees with running."  Further, the August 1991 service treatment record documented the Veteran's report of left knee pain since the day before, when he stepped into a hole and twisted his left knee, noting, in parentheses, "chronic 2-3 yrs."  The Board highlights that the Veteran had two active duty service periods (August 1984 to June 1987 and April 1989 to March 1992).  As such, these records indicate that the Veteran's left knee pain may have existed before his second service period began.  As such, further development is required to ascertain whether the left knee condition clearly and unmistakably existed prior to the second service period (April 1989 to March 1992) and, if so, whether the August 1991 injury at least as likely as not aggravated it beyond its natural progression.   
Left Ankle Condition

The Veteran seeks an initial evaluation in excess of 10 percent for residuals of recurrent left ankle sprains with degenerative changes (left ankle condition).  The Veteran generally contends that the symptoms and functional effects of his left ankle condition are greater than contemplated by the 10 percent evaluation.  

The Veteran was afforded pertinent VA examinations in May 2013 and May 2016.  However, during the pendency of the appeal and following the most recent VA examination in May 2016, it was determined that adequate VA examinations of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout ROM in various ways.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  The joints involved "should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  See 38 C.F.R. § 4.59.  As such, the Board finds both examinations inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, in a February 2014 statement, the Veteran alleged worsening of his left ankle symptoms.  As such, a new VA examination is required to assess the current severity and any functional effects of the left ankle condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion to address whether the Veteran's left knee condition clearly and unmistakably existed prior to his second service period (April 1989 to March 1992).  

If so, address whether the Veteran's left knee condition was at least as likely as not (50 percent probability or greater) aggravated (beyond its natural progression) by his in-service injury of twisting his left knee while stepping into a hole.  

The rationale for all opinions should be complete and include discussion of: 

(a) the June 1987 service treatment record, which documented the Veteran's report of bilateral knee pain with running; and 

(b) the August 1991 service treatment record, which noted that the Veteran's left knee pain was chronic for 2 to 3 years.  See remand body.

The Board defers to the discretion of the appropriate medical professional in determining whether another examination is necessary to provide the requested opinion.

2.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected left ankle condition.  The examination must comply with the holding of Correia, see above.

3.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


